SPOTTSWOOD W. ROBINSON, III, Circuit Judge
(concurring):
Despite some differences in the formulation of a decisional basis, I concur unreservedly in affirmance of the District Court’s refusal to direct the conservator to pay the Bank’s judgment against the ward. This I do without reaching any question as to the enforceability of the judgment in a context outside the ongoing conservatorship.1 The issue, as I see it, is not the validity of the judgment, but whether, the District Court erred in disallowing is satisfaction out of the assets in conservatorship. The circumstances portrayed by the record persuade me to the view that that question must be answered firmly in the negative.
The Bank contends primarily that the District Court had no discretion in regard to the petition for payment. Discharge of the judgment by resort to the ward’s estate, so the argument runs, was a necessary incident of the outstanding judgment against the ward, and a result the court was unable to avoid. Alternatively, assuming a discretion, the Bank urges that the District Court abused it. The sole reason assigned in support of this position is that enough money would have remained after liquidation of the judgment to adequately maintain the ward and his family. I cannot accept either of the Bank’s propositions.
It is clear to me that the District Court had broad discretion to determine whether the judgment would be acquitted from estate funds. It is elemental in American law that as to property in custodia *1165legis — including that in conservatorship 2 —a judgment does not possess its normal incidents. Moreover, our conservator-ship statute3 confirms the District Court’s power and duty to protect the estate in conservatorship. The conservator is invested with “control of the estate, real and personal, of the” ward,4
5and that control is subjected to the District Court’s supervision. The conservator can pay debts of the ward only “upon authority of the court;” 3 even so vital a matter as the support and maintenance of the ward and his family is to be accommodated “as the court authorizes.” 6 I agree fully with the District Court that notwithstanding the judgment it had “authority of a plenary and continuing character over the conservatorship and the conservator.” And I unhesitatingly join my colleagues in holding that payment of the Bank’s judgment from the assets administered by the conservator could occur, if at all, only upon a sound exercise of the court’s discretion to that end.
With that caliber of supervisory power residing in the District Court, I have no problem with the way the court exercised it. The Bank’s factual premise — that satisfaction of the judgment would not jeopardize the future support of the ward and his family — is left dubious by record disclosures strongly suggesting that their support from the income of the conservatorship is already a marginal operation.7 And even if the Bank’s premise were correct, neither the District Court nor we could ignore a legislative policy to protect the ward’s estate from detrimental consequences of the ward’s own improvident acts.8 Such a policy is evident, I think, from the congressional dictate that during the conservatorship the ward’s property transfers and contracts not for necessaries are void.9 Only a doctrine foreign to our jurisprudence could foreclose the District Court from weighing that consideration as a factor bearing importantly on an exercise of discretion.10 And only a singular act of unwisdom could induce the court to shut its eyes to the role played by the Bank’s own error and the procedural techniques it devised to circumvent it.

. I intimate no view on that question.


. E. g., Lea v. Strebe, 201 Cal.App.2d 227, 20 Cal.Rptr. 20, 22 (1962) ; Grant v. Humbert, 114 App.Div. 462, 100 N.Y.S. 44, 48 (1911).


. D.C.Code §§ 21-1501 to 21-1507 (1967).


. D.C.Code § 21-1503 (1967).


. Id.


. Id.


. The Bank’s petition was filed in the District Court on February 15, 1968, and was denied on June 6 of that year. The record reveals a balance in the conservator’s hands of only $2,238.25 on December 31, 1967, and the Bank sought payment of a judgment of $1,415, plus interest and costs. It appears that the ward’s sole income is a monthly Veterans Administration benefit of $381, and that from that sum the court regularly authorizes expenditures of $260 per month for maintenance of the ward, his wife and children, and $100 per month for rent. Additional expenditures must, of course, be made for administration expenses and sundry items.


. Rossi v. Fletcher, 134 U.S.App.D.C. ___, 418 F.2d 1169 (June 27, 1969) at 3.


. “Upon the filing of a petition under this chapter, a certified copy of the petition may be filed for record in the office of the Recorder of Deeds of the District of Columbia. If a conservator is appointed on the petition, all contracts, except for necessaries, and all transfers of real and personal property made by the ward after the filing and before the termination of the conservatorship are void.” D.C.Code § 21-1507 (1967). See also note 10, infra.


. I join in the court’s exposition, supra pp. 4-5, concerning the failure to file a Us pendens, which in my view would not affect the legislative policy underlying D.C.Code § 21-1507 as n factor in the discretionary exercise.